Exhibit 10.12

 

CLIENT SUBORDINATION AGREEMENT

 

Dated: July 31, 2005

 

To: MILBERG FACTORS, INC.

99 PARK AVENUE

NEW YORK, NY 10016

 

Gentlemen:

 

Cygne Designs, Inc. (hereinafter designated as “Client”) is now indebted to the
undersigned in the sum set opposite the signature of the undersigned below. The
undersigned represents that said indebtedness has not heretofore been assigned
to or subordinated in favor of any other person, firm or corporation and that
irrespective of the time, order or method of attachment or perfection of the
security interest granted to the undersigned pursuant to that certain Security
Agreement dated as of the date hereof between Client and the undersigned (such
security interest hereinafter designated as the “Subordinated Security
Interest”) and the security interests granted to you pursuant to that certain
factoring agreement bearing the effective date of July 31, 2005 with Client (the
“Factoring Agreement”) and certain supplemental security agreements dated as of
the date thereof between Client and you (such security interest hereinafter
designated as the “Senior Security Interest”), or the time or order of the
filing of financing statements thereof, the Senior Security Interest is senior
in operation and effect to the Subordinated Security Interest or any other lien
or security interest now owned or hereafter acquired by the undersigned with
respect to any of Client’s assets or properties, and the Subordinated Security
Interest is subordinate, junior and inferior and postponed in priority,
operation and effect to the Senior Security Interest.

 

To induce you to enter into the Factoring Agreement and/or to continue under
your present arrangement with Client and/or to make loans and advances and/or to
grant financial accommodation or credit otherwise to Client at any time
(including the extension or renewal, in whole or in part, of any antecedent or
other debt) upon such terms and for such amounts as may be mutually agreeable to
you and Client, the undersigned hereby agrees to make subject and subordinate
and does hereby make subject and subordinate the payment of the aforementioned
indebtedness and any and all other present or future indebtedness of Client to
the undersigned together with any and all interest accrued or to accrue thereon
(all hereinafter referred to as “secondary obligations”) to the payment of any
and all debts, obligations and liabilities of Client to you, whether absolute or
contingent, due or to become due, now existing or hereafter arising and whether
direct or acquired by you by transfer, assignment or otherwise (all hereinafter
referred to as “primary obligations”), and the undersigned agrees not to (i)
ask, demand, sue for, take or receive payment of or security for all or any part
of said secondary obligations (other than the taking of the Subordinated
Security Interest), (ii) challenge in any manner whatsoever the validity or
priority of, or otherwise interfere with, the Senior Security Interest,
including, without limitation, in any legal proceeding, and (iii) exercise any
of its rights or remedies against Client with respect to any of the secondary
obligations, the Subordinated Security Interest or the collateral subject
thereto, in each case, until and unless all and every part of said primary
obligations shall have been fully paid and discharged. The undersigned agrees to
and does hereby deliver to you endorsed in blank any note or other instrument
evidencing said secondary obligations, to be held by you as collateral security
for the payment and discharge in full of any and all of said primary
obligations. Notwithstanding anything to the contrary herein, the Client shall
not be permitted to make, and we shall not accept, any payment in respect of the
secondary obligations, except as expressly permitted pursuant to the Factoring
Agreement. The undersigned has reviewed, understands and agrees to the
conditions set forth in the Factoring Agreement to the Client making any payment
in respect of the secondary obligations.

 

Upon any distribution of any assets of Client, whether by reason of sale,
reorganization, liquidation, dissolution, arrangement, bankruptcy, receivership,
assignment for the benefit of creditors, foreclosure or otherwise, you shall be
entitled to receive payment in full of said primary obligations prior to the
payment of all or any part of said secondary obligations. To enable you to
assert and enforce your rights hereunder in any such proceeding or upon the
happening of any such event, you or any person whom you may designate are hereby
irrevocably appointed attorney in fact for the undersigned with full power to
act in the place and stead of the undersigned, including the right to make,
present, file and vote such proofs of claim against Client on account of all or
any part of said secondary obligations as you may deem advisable and to receive
and collect any and all dividends or other payments made thereon and to apply
the same on account of said primary obligations. The



--------------------------------------------------------------------------------

undersigned will execute and deliver to you such instruments as may be required
by you to enforce any and all such secondary obligations, to effectuate the
aforesaid power of attorney and to effect collection of any and all dividends or
other payments which may be made at any time on account thereof.

 

While this instrument remains in effect the undersigned will not transfer or
assign any right, claim or interest of any kind or otherwise grant any security
interest in or to all or any part of said secondary obligations without your
written consent thereto first procured. You may at any time, in your discretion,
renew or extend the time of payment of all or any of said primary obligations or
waive or release any collateral which may be held therefor, and you may enter
into such agreements with Client as you may deem desirable without notice to or
further assent from the undersigned and without in any wise affecting your
rights hereunder.

 

The within instrument is and shall be deemed to be a continuing subordination
and shall be and remain in full force and effect until actual receipt by you
from the undersigned of written notice that the within instrument shall not
continue in force and effect with respect to any debt, obligation or liability
of Client to you having its inception after the receipt by you of such written
notice. The words “you” and “your” as used herein shall mean and include and
this instrument shall apply in favor of and be severally enforceable by each
addressee hereinabove named and/or any concern which is or may at any time be
its parent or subsidiary.



--------------------------------------------------------------------------------

SIGNATURE OF SUBORDINATOR

 

Name and Address    Amount of Indebtedness     

Commerce Clothing Company LLC, 5804 E. Slauson Avenue, Commerce, CA 90040

   $47,500,000     

 

By  

/s/ Hubert Guez

--------------------------------------------------------------------------------

    Hubert Guez, Manager Attest:  

/s/ Tricia Landry

--------------------------------------------------------------------------------

 

To: Milberg Factors, Inc.

99 Park Avenue

New York, NY 10016

 

This 31st day of July, 2005, the undersigned Client hereby acknowledges notice
of the within and foregoing subordination and agrees to be bound by all the
terms, provisions and conditions thereof. The amount of secondary obligations
stated therein is hereby acknowledged to be due and owing as of the date hereof.
The undersigned Client further agrees, without your written consent thereto
first procured; not to repay all or any part of said secondary obligations or to
issue any note or other instrument evidencing the same.

 

CYGNE DESIGNS, INC. By:  

/s/ Bernard M. Manuel

--------------------------------------------------------------------------------

    Bernard M. Manuel, Chairman     & Chief Executive Officer

 

ACKNOWLEDGEMENTS BY SUBORDINATOR

 

STATE OF CALIFORNIA               }SS: COUNTY OF LOS ANGELES       

 

On this 31st day of July, 2005 before me, the undersigned, a notary public in
and for said state, personally appeared Hubert Guez, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

--------------------------------------------------------------------------------

(Notary)